UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 OR o Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission file number 033-91432 NEW WORLD BRANDS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 02-0401674 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2th St., Suite 216, Ft. Lauderdale, FL 33315 (Address of Principal Executive Offices) (Zip Code) (954) 482-4470 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) 10015 Aeronca Lane, McKinney, TX 75071 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: As of November 14, 2010, there were 480,582,997 shares of the issuer’s common stock, $0.01 par value per share, outstanding. NEW WORLD BRANDS, INC. FORM10-Q For the quarterly period ended September 30, 2010 TABLE OF
